Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 1 of 9                 PageID 1508


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION



DON EDWARD CARTER,                             )
                                               )
       Petitioner,                             )
                                               )
v.                                             )              Case No. 1:19-cv-01100-STA-jay
                                               )
SHAWN PHILLIPS,                                )
                                               )
       Respondent.                             )



               ORDER DIRECTING CLERK TO MODIFY DOCKET,
                      GRANTING MOTION TO DISMISS,
     DENYING MOTION FOR PRODUCTION OF STATE COURT RECORDS AS MOOT,
                 DENYING CERTIFICATE OF APPEALABILITY,
                                 AND
               DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Petitioner Don Edward Carter has filed a pro se habeas corpus petition (the “Petition”),

pursuant to 28 U.S.C. § 2254 (ECF No. 1), as well as a document styled “Motion for Production

of Relevant Parts of the Record” (ECF No. 15). By his motion, he seeks an order directing

Respondent Shawn Phillips 1 to file additional records from his state criminal trial. Respondent

has moved to dismiss the Petition as untimely (ECF No. 10) and has not responded to the motion

for production of records. For the following reasons, the motion to dismiss is GRANTED and

the motion for production of records is DENIED as moot.




       1
           The Clerk is DIRECTED to modify the docket to reflect Shawn Phillips as
Respondent. See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Fed. R. Civ. P. 25(d).
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 2 of 9                    PageID 1509


                                         BACKGROUND

       On June 10, 1996, the McNairy County, Tennessee, Grand Jury returned an indictment

charging Carter with two counts of first-degree premeditated murder for the fatal shooting of his

father and aunt. (ECF No. 9-1 at 13-14.) He was convicted as charged following a jury trial and

was sentenced to concurrent terms of life imprisonment. State v. Carter, 16 S.W.3d 762, 764

(Tenn. 2000). The Tennessee Court of Criminal Appeals (the “TCCA”) affirmed the convictions

(ECF No. 9-12), and Carter unsuccessfully appealed that decision to the Tennessee Supreme

Court. See Carter, 16 S.W.3d at 770.

       Nearly eighteen years later, on January 18, 2018, Petitioner filed a state petition for post-

conviction relief. (ECF No. 9-18 at 3-50.) The petition was dismissed as untimely. (Id. at 58.)

Carter appealed, arguing that he was entitled to equitable tolling. (ECF No. 9-20 at 5.) The

TCCA affirmed, and the Tennessee Supreme Court denied permission to appeal. Carter v. State,

No. W2018-00285-CCA-R3-PC, 2018 WL 6266166, at *5 (Tenn. Crim. App. Nov. 30,

2018), appeal denied (Mar. 28, 2019).

                                          DISCUSSION

       On May 20, 2019, Carter placed his Petition into the prison mailing system for filing with

the Court. (ECF No. 1 at 14.) He asserts that his due process rights were violated when the state

courts determined that he was not entitled to equitable tolling of the state post-conviction

limitations period, that his attorney rendered ineffective assistance at trial, and that the

prosecution engaged in misconduct. On February 11, 2020, Respondent moved to dismiss the

Petition as untimely. (ECF No. 10.) Carter filed a response in opposition to the motion, arguing

that he is entitled to equitable tolling of the limitations period. (ECF No. 14.)

      A § 2254 petition is subject to a one-year limitations period, commencing from four

possible dates:

                                                  2
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 3 of 9                      PageID 1510


       (A)     the date on which the judgment became final by the conclusion of
       direct review or the expiration of the time for seeking such review;

       (B)     the date on which the impediment to filing an application created
       by State action in violation of the Constitution or laws of the United States
       is removed, if the applicant was prevented from filing by such State
       action;

       (C)     the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized
       by the Supreme Court and made retroactively applicable to cases on
       collateral review; or

       (D)     the date on which the factual predicate of the claim or claims
       presented could have been discovered through the exercise of due
       diligence.
28 U.S.C. § 2244(d)(1).

       The one-year limitations period is tolled during the time “a properly filed application for

State post-conviction or other collateral review . . . is pending[.]” 28 U.S.C. § 2244(d)(2). The

time bar is also subject to equitable tolling where the petitioner demonstrates “(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace

v. DiGuglielmo, 544 U.S. 408, 418 (2005)) (internal quotation marks omitted). 2

       In this matter, § 2244(d)(1)(A) applies, which means the federal limitations period was

triggered when Petitioner’s convictions became final.        Because Carter did not appeal his

convictions to the United States Supreme Court, they became final on July 16, 2000, which was

ninety days after the Tennessee Supreme Court affirmed them. See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000) (“[T]he one-year statute of limitations does not begin to run until the

time for filing a petition for a writ of certiorari for direct review in the United States Supreme


       2
         The limitations period may also be “overcome” through a “gateway” claim of actual
innocence. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). Carter has not asserted a gateway
claim.

                                                3
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 4 of 9                         PageID 1511


Court has expired,” which is “ninety days following the entry of judgment by the ‘state court of

last resort[.]’”) (quoting Sup. Ct. R. 13)). The limitations “clock” began to run the next day, see

id. at 285, and it expired 365 days later, on July 16, 2001. When Carter placed his Petition in the

prison mail system on May 20, 2019, he was late by nearly eighteen years. 3

        As previously indicated, Petitioner does not deny that he initiated his federal habeas

proceeding well-beyond the expiration of the limitations period. He argues, however, that he is

entitled to equitable tolling on three grounds: his “[d]irect [a]ppeal counsel did not advise him of

the post-conviction avenue upon completion of his representation,” he was erroneously advised

by “a prison approved legal-a[ide] . . . that he could not file[] a post-conviction [petition] because

he was time-barred,” and he “was mentally incompetent during the applicable time and

thereafter[.]” (ECF No. 14-2 at 22-23.) Respondent argues that the first two reasons are

inadequate grounds for equitable tolling and that Petitioner has not established that mental illness

caused his untimely filing.

    A. Direct Appeal Counsel’s Failure to Advise

        Petitioner’s argument that he is entitled to equitable tolling because his direct appeal

counsel failed to tell him that he could pursue state post-conviction remedies is unavailing. Most

obviously, Petitioner does not explain how his ignorance of state post-conviction remedies

caused his failure to timely initiate his federal case. What is more, “[i]nsufficient legal advice is

not enough to support equitable tolling in the Sixth Circuit.” Steward v. Moore, 555 F. Supp. 2d

858, 872 (N.D. Ohio 2008) (citing Jurado v. Burt, 337 F.3d 638, 644–45 (6th Cir. 2003)).


        3
          Petitioner’s filing of his state post-conviction petition in January 2018 does not serve to
toll the federal limitations period, as the period expired long before the inmate initiated that state
court action. See Vroman v. Brigano, 346 F. 3d 598, 602 (6th Cir. 2003) (quoting Rashid v.
Khulmann, 991 F. Supp. 254, 259 (S.D.N.Y. 1998)) (the statutory tolling provision, 28 U.S.C. §
2244(d)(2), “does not . . . revive the limitations period . . . ; it can only serve to pause a clock that
has not yet fully run.”).

                                                   4
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 5 of 9                        PageID 1512


Finally, “[t]he law is clear that a prisoner’s lack of actual knowledge about available legal

remedies . . . is not a sufficient basis for equitable tolling.”   Dorantes v. Genovese, No. 3:19-

CV-00543, 2019 WL 6524888, at *2 (M.D. Tenn. Dec. 3, 2019) (petitioner not entitled to

equitable tolling on the ground that he was ignorant of state post-conviction remedies) (citing

Clinton v. Bauman, No. 10-11528, 2011 WL 282384 (E.D. Mich. Jan. 25, 2011) (ignorance of

state post-conviction remedies did not warrant tolling)).

    B. Prison Legal Assistant’s Incorrect Advice

        Petitioner’s argument that he is entitled to equitable tolling because a prison legal

assistant incorrectly informed him that a state post-conviction petition would be time-barred is

also not well-taken. As an initial matter, Petitioner does not explain how the allegedly erroneous

advice about the state statute of limitations affected his ability to file a timely petition for federal

relief. In addition, even if he could show that his reliance on the advice caused his delay in filing

his Petition, “reliance on . . . unreasonable and incorrect [legal] advice . . . is not a ground for

equitable tolling.” Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004) (citing Jurado v. Burt, 337

F.3d 638, 644-45 (6th Cir. 2003)).

    C. Mental Illness

        Under Sixth Circuit case law, “a petitioner's mental incompetence, which prevents the

timely filing of a habeas petition, is an extraordinary circumstance that may equitably toll

AEDPA's one-year statute of limitations.” Ata v. Scutt, 662 F.3d 736, 742 (6th Cir. 2011). A

petitioner seeking equitable tolling for mental incompetence bears the burden of demonstrating

“that (1) he is mentally incompetent and (2) his mental incompetence caused his failure to

comply with AEDPA's statute of limitations.”                Id.    “In short, a blanket assertion

of mental incompetence is insufficient to toll the statute of limitations. Rather, a causal link

between the mental condition and untimely filing is required.” Id. (citing McSwain, 287 F.

                                                   5
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 6 of 9                     PageID 1513


App’x. 450, 456 (6th Cir. 2008)).       “[A]n evidentiary hearing is required when sufficiently

specific allegations would entitle the petitioner to equitable tolling on the basis of mental

incompetence which caused the failure to timely file.” Id. (citing McSwain, 287 F. App’x at

457–58; Hunter v. Ferrell, 587 F.3d 1304, 1309–10 (11th Cir. 2009) (per curiam)). In assessing

the need for a hearing, a district court must “determine if the factual allegations are sufficient to

support equitable tolling and [must] review the state court record in order to establish whether

petitioner's assertions are refuted by the record or otherwise without merit.” Id.

         In support of his allegation that mental illness prevented a timely filing, Carter has

submitted documents prepared in 1996 by his attorney and mental health professionals stating

that he was being treated with psychotropic medications and that he suffered from post-traumatic

stress disorder, severe depression, and bi-polar disorder.        (ECF Nos. 1-1 at 14-16.)        As

Respondent points out, however, Petitioner does not present specific factual allegations or

documentary evidence to support his general allegation that he was mentally incompetent

through July 2001, when the federal limitations period expired.

         Petitioner counters that he could prove that his mental illness persisted beyond 1996 if he

were allowed access to his prison mental health records. He asserts, however, that a Tennessee

Department of Corrections regulation prohibits him from doing so. The argument is not well-

taken.

         It is true that the regulation, which Respondent submitted as an exhibit, tightly controls

the dissemination of an inmate’s mental health records, even to the inmate himself. (See ECF

No. 10-2 at 2-3.) However, the regulation does allow an inmate to examine his records in person

in “consultation with the treating (or a knowledgeable) psychiatric/psychological professional,”

as long as the professional does not “believe[] that the content of the psychological records

should not be released to the inmate (or that they should be released only in part or under special

                                                  6
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 7 of 9                      PageID 1514


conditions due to the anticipated impact upon the inmate)[.]”           (Id. at 3.)   Therefore, had

Petitioner reviewed his records in person he presumably could have presented specific factual

allegations in this case to support his general allegation that his mental illness persisted after

1996. As Respondent correctly points out, however, Carter has not alleged that he requested a

review of his records. Accordingly, the Court rejects his argument that, if not for the regulation,

he could support his claim of mental incompetence. 4

       But even assuming Petitioner could show that his mental health issues were severe

enough to render him incapable of filing his federal Petition during the limitations period and for

some time thereafter, the state court record shows that he was able to overcome the impediment

by January 18, 2018, at the latest. As noted above, Carter filed a state post-conviction petition

on that date. After the post-conviction court summarily dismissed the petition as untimely,

Petitioner actively pursued an appeal. See Carter, 2018 WL 6266166, at *1. A search of the

Tennessee Appellate Court website shows that Carter, proceeding pro se, filed the following

documents in his post-conviction appeal: notice of appeal, motion to proceed in forma pauperis,

motion for permission to check-out the appellate record, motion to correct or modify the record,

brief in support of his appeal, motion for status update, and reply brief. 5 After the appellate court

denied relief, Petitioner filed a timely APA to the Tennessee Supreme Court. (ECF No. 9-25.)

Petitioner then waited nearly two months after his APA was denied on March 28, 2019, to file

his Petition with this Court.




       4
          Even without the benefit of an in-person review of his records, Petitioner should be
able to provide from memory some specific facts regarding the nature of his mental illness and
the problems it caused him during the limitations period. He has not done so.
       5
          https://www2.tncourts.gov/PublicCaseHistory/CaseDetails.aspx?id=72678&Party=True
(last accessed July 2, 2020).


                                                  7
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 8 of 9                       PageID 1515


          Accordingly, on this record, Carter cannot show that his mental health issues prevented

him from filing the Petition earlier than May 2019, or that he diligently pursued his federal rights

once the impediment abated. See Pace, 544 U.S. at 419 (petitioner not entitled to equitable

tolling because, among other things, he “sat on” his federal rights “for five months after his [state

post-conviction] proceedings became final before deciding to seek relief in federal court”)

(emphasis in original). Equitable tolling is therefore not warranted in this case. 6 See McSwain,

287 F. App’x at 457 (prisoner was not entitled to equitable tolling where “the record evidence

indicate[d] [she] was able to pursue both direct and collateral challenges to her conviction in the

state courts notwithstanding her mental illness.”).

          Because Petitioner sought federal habeas relief well beyond the time allowed by the

relevant statute and has not shown entitlement to equitable tolling, the motion to dismiss is

GRANTED and the motion for production of additional state court records is DENIED as moot.

The Petition is hereby DISMISSED.


                                           APPEAL ISSUES

          A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right.    28 U.S.C. § 2253(c)(2)-(3).        A substantial showing is made when the petitioner

demonstrates that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,



          6
              An evidentiary hearing on equitable tolling is not necessary in light of the state court
record.

                                                    8
Case 1:19-cv-01100-STA-jay Document 17 Filed 07/29/20 Page 9 of 9                    PageID 1516


336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied

on procedural grounds, the petitioner must show, ‘at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.’” Dufresne v. Palmer, 876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack,

529 U.S. at 484).

       In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

       Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R.

App. P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal

would not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis

in the appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to

Rule 24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in

forma pauperis is therefore DENIED. 7

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: July 29, 2020.




       7
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing
fee or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit
Court of Appeals within thirty days.
                                                 9
